                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                          NO. 5:16-CR-22-7H


UNITED STATES OF AMERICA   )
                           )
            v.             )
                           )
JABBAR MAZAB               )


                      FINAL ORDER OF FORFEITURE

     WHEREAS, on February 15, 2017, this Court entered a

Preliminary Order of Forfeiture pursuant to the provision of

18 U.S.C. § 981(a)(1)(C), as made applicable by Title 28 U.S.C.

§ 2461, based upon the defendant pleading guilty to 18 U.S.C. §

371 and agreeing to the forfeiture of the property listed in the

February 15, 2017 Preliminary Order of Forfeiture, to wit:

     REAL PROPERTY

     Real property located at 1823 Sullivan Road, Thomasville,

North Carolina; and

     Real property located at 170 Freedom Avenue, Staten Island,

New York.

     PERSONAL PROPERTY

     A 2014 Lexus G35, Vehicle Identification Number

JTHCE1BL6E5022718, bearing New York registration plate GNR7060;

     A 2015 Lincoln MKX, Vehicle Identification Number

2LMDJ8JK5FBL32777, bearing New York registration GWB6133;


                                  1
     A 2015 Ford F150, Vehicle Identification Number

1FTEW1EG4FFC17976, bearing New York registration HAM6213; and

     CURRENCY

     $18,448 in United States currency seized from MOKHTAR ABDUL

KAREM KHASHAFA on or about February 3, 2016;

     $6,756 in United States currency seized from TAHA AL

MONTASER on or about February 3, 2016;

     $18,277 in United States currency seized from AHMED AL

MONTASER on or about February 3, 2016;

     $15,204 in United States currency seized from JABBAR MAZAB

on or about February 3, 2016, and an additional $1.50 seized on

or about February 3, 2016;

     $24,140 in United States currency seized from MUHAMMED

LABBID AL HADDAWI on or about February 3, 2016; and

     $61.90 in United States currency;

     AND WHEREAS, the United States published notice of this

forfeiture at the www.forfeiture.gov web site for at least 30

consecutive days, between March 10, 2017 and April 8, 2017, as

required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for

Admiralty of Maritime Claims and Asset Forfeiture Actions, and

said published notice advised all third parties of their right

to petition the court within sixty (60) days from the first day

of the publication date for a hearing to adjudicate the validity

of their alleged legal interest in the forfeited property;

                                2
      AND WHEREAS, it appears from the record that no claims,

contested or otherwise, have been filed for any of the subject

property described in this Court's February 15, 2017 Preliminary

Order of Forfeiture, other than those specifically mentioned

herein;

      AND WHEREAS, the United States advised the Court that it is

not pursuing judicial forfeiture as to the subject vehicles;

      AND WHEREAS, the United States advised the Court that it is

not pursuing judicial forfeiture as to the subject real property

described above as:    Real property located at 170 Freedom

Avenue, Staten Island, New York;

      AND WHEREAS, the United States advised that disposition of

the subject real property located at 1823 Sullivan Road,

Thomasville, North Carolina will be addressed in a separate

motion by the United States as to co-defendant Mokhtar Abdul

Karem Khashafa.

           It is HEREBY ORDERED, ADJUDGED and DECREED:

           1.     That the subject vehicles are released from this

criminal forfeiture action.

           2.   That the subject real property described above

as:   Real property located at 170 Freedom Avenue, Staten Island,

New York is released from this criminal forfeiture action.




                                   3
          3.   That the subject currency listed in the February

15, 2017 Preliminary Order of Forfeiture is hereby forfeited to

the United States.    The United States Department of Justice is

directed to dispose of the currency according to law.

          4.   That any and all forfeited funds shall be

deposited by the United States Department of Justice as soon as

located or recovered into the Department of Justice’s Assets

Forfeiture Fund in accordance with 28 U.S.C. § 524(c) and

21 U.S.C. § 881(e).

     The Clerk is hereby directed to send copies of this Order

to all counsel of record.

     SO ORDERED this 24th day of October 2019.




                            __________________________________
                            MALCOLM J. HOWARD
                            SENIOR UNITED STATES DISTRICT JUDGE




                                   4
